Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 8, Huang discloses a method for quickly securing a face mask to a face of a patient comprising: disposing a face mask 3 over the face of the patient while simultaneously disposing a harness 13 removably coupled to the face mask 3 over the back of the patient's head (see Fig. 7); pulling at least one free end of a first strap 171 of the harness 13 in a direction away from the face mask 3, wherein pulling the at least one free end of the strap 171 of the harness 13 in a direction away from the face mask comprises pulling the at least one free end of the strap 171 through a strap adjuster 179 which is coupled to at least one removable loop (clip 15 is removable from the mask at post 101, Fig. 16a, paragraph [0146]) which is in turn coupled to a crosspiece 5 (Fig. 7, paragraphs [0144]-[0145]). However, Huang does not disclose, nor does the prior art teach or suggest that it would have been obvious to one of ordinary skill in the art to modify the method of Huang to include adjusting a vertical position of the crosspiece relative to the face mask while maintaining a horizontal position of the crosspiece relative to the face mask stationary and/or directly coupling the strap adjuster to the at least one removable loop.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785